Citation Nr: 0516262	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  98-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat


REMAND

The veteran had active military service from July 1968 to 
July 1970.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

The veteran is seeking service connection for PTSD which he 
alleges arose from stressors incidents while serving aboard 
the USS Krishna (ARL-38) between July 1968 and July 1969.  VA 
medical records (such as the notation of a February 1997 
outpatient visit) reflect that he has been assessed to have 
PTSD.  In a March 2003 letter, a Vet Center counselor related 
the veteran's PTSD to his alleged Vietnam stressors.  

A particularly specific stressor recounted by the veteran 
involves him talking with a Hispanic sailor who then 
apparently committed suicide shortly thereafter (by setting 
off a grenade next to his chest).  During his local hearing, 
the veteran stated that he believed the sailor had committed 
suicide sometime between January 1969 and July 1969.  In a 
November 2000 statement, the veteran asserted that he had 
seen the sailor's corpse being taken out in a body bag (with 
blood dripping out).  In a June 2003 letter, the veteran 
finally referenced the decedent's last name: [redacted].  

Information obtained from the internet suggests (although not 
necessarily confirms) that [redacted] [redacted], Jr., (Grade E4, 
SFP3, Serial Number [redacted]) of San Jose, California, died 
from non-hostile fire while aboard the USS Krishna, at or 
near Kien Giang, Vietnam, on July 1, 1969.  Mr. [redacted]'s name 
is inscribed on the Vietnam Veterans Memorial Wall in 
Washington, D.C. (Panel [redacted], Row [redacted]).  This information is 
specific enough to attempt to verify the alleged stressor 
incident.  Thereafter, if appropriate, a new VA psychiatric 
examination should be scheduled (as detailed below).  

Finally, the veteran submitted a written statement and other 
documents in February 2005.  Neither he nor his 
representative have waived prior RO review of these 
documents, and therefore they must be returned for initial 
consideration.  

Accordingly, the Board remands for the following:

1.  Write to the veteran and ask if he 
can provide any further details that 
might help verify his proximity to the 
suicide and body recovery of Mr. [redacted] in 
July 1969.  For example, what were Mr. 
[redacted]'s duties on the ship and how did he 
come to know the veteran?  Where on the 
ship did the suicide take place?  Where 
was the veteran when the grenade actually 
exploded?  Can he remember the name of 
any other sailors who were in the 
vicinity when Mr. [redacted] reportedly killed 
himself? 

2.  Submit a written request to the 
National Personnel Records Center (NPRC) 
and/or the National Archives and Records 
Administration (NARA) for deck logs (or 
other similar documents) of the USS 
Krishna (ARL-38) which cover the events 
of between late June 1969 and the end of 
July 1969.  Indicate that information is 
being sought concerning the circumstances 
of the death and possible suicide of a 
[redacted], Jr., (Grade E4, SFP3, 
Serial Number [redacted]) of San Jose, 
California, on or about July 1, 1969.  
Ask for written confirmation if these 
records cannot be produced for any 
reason, and pursue all logical follow-up 
development in this regard.

3.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a new 
VA psychiatric examination to determine 
the nature of any psychiatric disorder.  
The examiner should review the veteran's 
medical history and the information 
concerning any verified stressors and 
conduct all necessary special studies or 
tests including appropriate psychological 
testing and evaluation.  The following 
questions should be answered: 

Does the veteran meet the DSM-IV 
criteria for PTSD?  If so, can the 
PTSD be related to a  verified 
stressor or stressors?
 
4.  Thereafter, re-adjudicate the claim 
and if adverse, provide the veteran and 
his representative with a supplemental 
statement of the case concerning the 
claim for service connection for PTSD.  
The supplemental statement of the case 
should discuss all relevant actions taken 
on the claim for benefits, summarize the 
evidence (including the written statement 
and documents submitted by the veteran in 
February 2005), and reference all 
pertinent legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 


(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



                 
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


